Citation Nr: 1750059	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sinusitis, to include sinus headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 1984 and from February 1985 to February 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has combined the issues of entitlement to service connection for sinusitis and headaches because the evidence demonstrates that the Veteran's headaches are a symptom of her sinusitis disability.

This appeal was remanded by the Board in September 2016 and is now ready for adjudication.

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's low back disorder is not related to service.

2.  The Veteran's sinusitis and sinus headaches are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for sinusitis, to include sinus headaches, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  

The Board notes that this appeal was previously remanded by the Board in September 2016 to clarify the Veteran's service dates and obtain new VA examinations for the Veteran's claimed disabilities.  Initially, VA clarified the Veteran's service dates, which are the dates listed in the introduction above.  The Veteran received new VA examinations and opinions in December 2016.  Finally, additional treatment records were associated with the claims file and the Veteran submitted the results of a July 2017 private examination.  Thus, the Board is now satisfied there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2017).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
Therefore, the Veteran has the burden of showing that her condition increased in severity during service.

Low Back Disorder

The Veteran is seeking service connection for a low back disorder.  Based on the evidence as detailed below, the Veteran's claim is denied.

The Veteran's October 1983 enlistment examination is absent of any complaints regarding her back.  In fact, there are no diagnoses or complaints in her service medical record reported by her or any medical provider related to a low back disorder.  The Board acknowledges the Veteran's June 2017 statement in which she states that while she was performing military duties in service, she jumped out of a 2.5 ton truck while it was in full gear.  When she did so, she heard a pop in her back.  The Board recognizes that in February 1992, the Veteran reported having lower back pain for 3 weeks; however, there is no indication of follow-up medical treatment or that the lower back pain was part of a chronic disorder.  

In fact, the post-service evidence does not reflect symptoms potentially related to a back disorder until she sought treatment for her low back pain in December 2008.  The Board emphasizes that because she left service in February 1991, it was not until approximately 17 years later that a potential back disorder is referenced.  Without any indication of a manifestation of the Veteran's current back disorder within one year of service, presumptive service connection is not warranted.  Additionally, continuity since service is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding her history of symptoms.  In this regard, while the Veteran is not competent to diagnose a back disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this instance, the Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  During her December 2008 medical appointment, she reported low back pain from an old injury during the military.  However, during her December 2016 VA examination, she recalled no specific injury.  In June 2017, she reversed herself and asserted that her low back pain was due to a specific incident in service.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and either active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite her contentions to the contrary.

The Veteran has been diagnosed with several low back disabilities including degenerative disc disease of the lumbar spine, spondylolysis L-5 bilateral, degenerative joint disease, and foraminal stenosis.  

The Board acknowledges the conflicting medical opinions provided by VA examiners and the Veteran's physician.  The December 2016 VA examiner determined that the Veteran's low back disorder was not etiologically related to service because the service treatment records are silent for complaints of low back problems with the exception of a single entry after discharge from service.  In a June 2017 statement, Dr. R.M. found that the Veteran's low back disorder was related to her military duty.  Dr. R.M. utilized the Veteran's reported history of an incident in service combined with the constant physical movement required by the military, which the physician asserts left the Veteran's spine in a weakened status.  However, if the Veteran's low back disorder originated in service, the Board would not have expected her to wait 17 years to seek treatment.  Additionally, Dr. R.M. did not consider that the Veteran reported in September 2008 that she worked for the postal service.  In October 2010, she reported that her work as a mail carrier required her to have to do a lot of heavy lifting and constantly move in and out of her car.  If she had a low back disability since service, the Board notes that it would be highly unusual to work in such a physically-demanding profession.  At minimum, the physician did not explain how he was able to determine the etiology of the Veteran's low back condition despite the intervening event of the Veteran's work for the postal service.

Therefore, the Board concludes that service connection for a low back disorder is not warranted.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating her claimed disability to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that she observed symptoms of a low back disorder, she is not competent to provide a medical opinion linking this disability to her military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Sinusitis with Associated Sinus Headaches

The Veteran is seeking entitlement to service connection for sinusitis and headaches.  Initially, the Board acknowledges that the Veteran's sinusitis and headaches were separate issues.  However, the Board finds that overwhelming evidence demonstrates that the described headaches are sinus headaches.  There are multiple entries before, during, and after service that refer to sinus headaches.  The October 2009 and December 2016 VA examiners diagnosed her with sinus headaches.  Additionally, she reported during her October 2009 examination that sinus pills helped alleviate the headaches.  

The Board also recognizes that it is typically required to prove by clear and unmistakable evidence that a disorder predated service if it is not noted upon entry.  However, in an August 2016 statement, the Veteran's representative asserts that the Veteran's sinusitis pre-existed service.  This statement is supported by a May 1982 medical record in which the Veteran was diagnosed with acute sinusitis.  The Board conceded that the Veteran's sinusitis predated service in its September 2016 Remand.  Therefore, the Veteran has the burden to show that her disability increased during service.  The Board finds that the Veteran's service connection claim should be granted.

The evidence indicates that the Veteran's acute sinusitis worsened in severity during active duty service.  In an August 2012 statement, the Veteran stated that her headaches and sinusitis were due to a change in climate.  The Veteran's assertion is supported by the medical evidence.  She exhibited no symptoms of sinusitis during her first tour of duty or before she was stained in Germany.  The Veteran was stationed in Germany starting in May 1985.  After moving to Germany, the Veteran regularly complained of sinus headaches in December 1986, December 1987, and February 1988.  The pattern of the Veteran seeking treatment for her sinusitis every year for 3 years during the coldest months of the year serves as an affirmation to her claim.  

The Board acknowledges that the October 2009 VA examiner found that there was no relationship between her sinusitis and service as there was no chronic condition that persisted from service to the present day.  Additionally, the December 2016 VA examiner denied the fact that this was a preexisting condition and denied that the Veteran had chronic sinusitis in service.  However, both examiners did not take into account the Veteran's statements that her condition started when she moved to Germany and that she sought treatment for the condition due to a change in climate.  When examining that more narrow time period, the pattern she described is demonstrated by the medical evidence.  The Board finds that the evidence demonstrates an increase in disability during service and that there not clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.  Therefore, service connection is warranted.



ORDER

Service connection for a low back disorder is denied.

Service connection for sinusitis, to include sinus headaches, is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


